Name: Commission Regulation (EC) No 1513/1999 of 9 July 1999 setting for the 1999/2000 marketing year the minimum price and the amount of production aid for processed tomato products
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  economic policy;  prices;  plant product
 Date Published: nan

 Avis juridique important|31999R1513Commission Regulation (EC) No 1513/1999 of 9 July 1999 setting for the 1999/2000 marketing year the minimum price and the amount of production aid for processed tomato products Official Journal L 175 , 10/07/1999 P. 0035 - 0037COMMISSION REGULATION (EC) No 1513/1999of 9 July 1999setting for the 1999/2000 marketing year the minimum price and the amount of production aid for processed tomato productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 3(3) and Article 4(9) thereof,(1) Whereas pursuant to Article 3(1) of Regulation (EC) No 2201/96 the minimum price to be paid to producers is to be determined on the basis of the minimum price applying during the previous marketing year, changes in prices in the fruit and vegetable sector and the need to ensure the normal marketing of fresh products for the various uses, including supply to the processing industry;(2) Whereas Commission Regulation (EEC) No 2022/92(3), which lays down detailed rules of application for the minimum price to be paid to producers for certain tomatoes used in the production of tomato concentrate, juice and flakes on the basis of the soluble dry weight content, should continue to apply;(3) Whereas Article 4 of Regulation (EC) No 2201/96 lays down the criteria for fixing the amount of production aid; whereas account must, in particular, be taken of the aid fixed or calculated before the reduction provided for in paragraph 10 of that Article for the previous marketing year, adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries; whereas, in respect of tomato concentrates, preserved whole peeled and unpeeled tomatoes and tomato juices, changes in the volume and prices of imports must be taken into consideration;(4) Whereas Article 4(10) of Regulation (EC) No 2201/96 stipulates that the aid set for tomato concentrates and their derivatives is to be reduced by 5,37 %; whereas a supplement to the reduced aid is to be paid on the basis of the quantities of tomato concentrate produced for France and Portugal;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 1999/2000 marketing year the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 to be paid to producers shall be as set out in Annex I.Article 21. For the 1999/2000 marketing year the level of production aid referred to in Article 4 of that Regulation shall be as set out in Annex II.2. The additional aid for tomato concentrate, juice and flakes referred to in the second subparagraph of Article 4(10) of Regulation (EC) No 2201/96 shall be set by the Commission if the condition provided for in that subparagraph is met.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 207, 23.7.1992, p. 9.ANNEXMinimum price to be paid to producers>TABLE>ANNEX IIProduction aid>TABLE>